Exhibit 10.1 THIRD ADDENDUM TO LEASE AGREEMENT This Addendum to Lease Agreement is made as of this 29th day of February, 2016. This Addendum shall be effective as of May 1, 2016. This Third Addendum to Lease Agreement (hereinafter the "Addendum") modifies and amends the Lease Agreement dated October 26, 2001, as amended and assigned (collectively, the "Lease") by and between ChromaDex Analytics, Inc., a Nevada Corporation, (hereinafter referred to as "Tenant") and Railhead Partners, LLC, a Colorado limited liability company (hereinafter referred to as "Landlord"). The provisions of this Addendum shall modify and supersede any conflicting or contrary provisions of the Lease. All terms in the Addendum shall have the same meaning as set forth in the Lease except to the extent modified herein. The remaining provisions of the Lease shall continue in full force and effect. RECITALS A.The Lease for 2830 Wilderness Place, Suites A, B, C, D, E, and F, Boulder, CO 80301, as amended between the parties originally contemplated that the Term of the Lease shall expire on April 30, 2016. B.The parties are desirous of amending the Lease so as to specify their respective rights and obligations concerning the aforementioned issues relative to the tenancy. NOW, THEREFORE, for good and valuable consideration, including mutual promises and covenants contained herein, the parties agree as follows: 1.Modification and Extension of Term. The Term of the Lease is hereby modified and extended from April 30, 2016, through and including April 30, 2023 (the extended term from April 30, 2016, through and including April 30, 2023 shall be referred to hereinafter as the "Extended Term."). This Addendum, inclusive of the rental modifications, shall be effective May 1, 2016. 2.Rent for Extended Term.The parties agree that the rentable square footage of the Premises for the purposes of this Addendum is Twelve Thousand Four Hundred Fifteen square feet' (12,415). Tenant shall pay to Landlord the Basic Rent for the Extended Term as follows: Period Annual Rate
